TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-05-00185-CR
                                     NO. 03-05-00186-CR



                                David R. Martinez, Appellant

                                               v.

                                 The State of Texas, Appellee




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
     NO. 2042654 & 3041444, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



                           MEMORANDUM OPINION


              David Martinez seeks to appeal from judgments of conviction for burglary of a

habitation. The trial court has certified that Martinez waived his right of appeal. The appeal is

dismissed. See Tex. R. App. P. 25.2(d).




                                            __________________________________________

                                            W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: May 16, 2005

Do Not Publish